Citation Nr: 1134783	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  02-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1970, to include service in Vietnam.  He died in October 2001 and the appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) following a November 2010 decision by the Court of Appeals for Veterans Claims ("the Court" or CAVC) vacating and remanding the Board's prior October 2008 denial of the appellant's claim finding the Board did not consider the issue of TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Id. (holding a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability).

The Board initially granted an increased rating for PTSD for accrued benefits purposes to 50 percent in an October 2006 Board decision.  This decision was remanded by the CAVC in March 2008 where the Court granted a March 2008 Joint Motion for Remand (JMR).  The October 2008 Board denial followed.

This matter was originally on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran, prior to his death had a hearing before the Board in December 2000 regarding, in part, the issue of an increased rating for PTSD. The appellant was also present and testified at that hearing, and the transcript is of record.  

Following the Veteran's death, the appellant continued the appeal for accrued benefits purposes and requested a hearing.  A hearing before the Board was scheduled in May 2003, but the appellant did not appear.  The appellant's then-representative, however, provided a presentation on the record on her behalf and the transcript is of record.

Finally, the appellant was afforded a hearing before another Board member in June 2006 and that transcript is of record.

The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  Additionally, when two hearings have been held by different VLJs concerning the same issues, the law also requires that the Board assign a third VLJ to decide those issues because a proceeding before the Board may be assigned either to an individual VLJ or "to a panel of not less than three members of the Board."  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2010).  The appellant, however, has the right to provide testimony to any and all VLJs that will be deciding her claim.  Arneson v. Shinseki, 24 Vet. App. 379, 388-89 (2011).

In this case, the Board finds the appellant had the opportunity to present testimony to all undersigned VLJs.  To the extent the current claim is considered a different appeal than the appeal initiated by the Veteran himself prior to his death, however, the VA asked the appellant if she desired an additional hearing with an additional VLJ.  In April 2011, the appellant's representative responding indicating the appellant did not want an additional hearing.  

As indicated above, this case is once again before the Board following a November 2010 decision of the CAVC vacating and remanding the Board's prior October 2008 decision because the Board failed to address TDIU, which was reasonably raised in the record.  Rather, the Board in the prior 2008 decision referred the issue to the RO for proper adjudication because up to that point, the RO had not addressed whether TDIU could be awarded for accrued benefits purposes.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  

In this case, the Veteran, prior to his death, and the appellant clearly argue the Veteran's PTSD was so severe that it prevented his long-term employability.  As will be explained more thoroughly below, the Board resolves all reasonable doubt in favor of the appellant and finds the Veteran's PTSD was 100 percent disabling prior to his death.  As such, the TDIU issue is rendered moot.


FINDINGS OF FACT

1.  At the time of his death, a claim for an increased rating for PTSD was pending before VA.

2.  The appellant's claim of entitlement to accrued benefits was received within one year of the Veteran's death.

3.  Resolving all reasonable doubt in favor of the appellant, during the entire appellate time frame until the Veteran's death in October 2001, the Veteran's PTSD primarily resulted in nightmares, flashbacks, intrusive memories, difficulties sleeping, anxiety, irritability, impaired impulse control, uncontrolled outbursts of anger, depression, an inability to maintain long-term employment, social isolation with a strong preference to be alone, and some impairment of concentration all resulting in total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a total (100) disability rating for PTSD, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.102, 2.159, 3.321(b)(1), 3.1000, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the total grant of benefits here, the Board concludes any VCAA deficiencies are non-prejudicial.



Accrued Benefits (PTSD)

The appellant is claiming entitlement to accrued benefits.  Governing law and regulations provide that, upon the death of a veteran, periodic monetary benefits to which he was entitled, on the basis of evidence in the file at the date of death (accrued benefits) and due and unpaid for a period of not more than two years prior to death, may be paid to certain parties.  38 U.S.C.A. §5121(a); 38 C.F.R. §3.1000(a).  [A revision to the law regarding accrued benefits claims, enacted by Congress and signed by the President as the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by repealing the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits; however, this revision relates only to cases where the veteran's death occurred on or after the date of enactment, December 16, 2003, and does not affect cases involving deaths prior to that date, as here.]  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c). 

Although the claim for accrued benefits under 38 U.S.C.A. § 5121 is a matter separate from the Veteran's claim, as it is based upon a separate statutory entitlement of the survivor for which an application must be filed in order to receive benefits, it is at the same time derivative of the Veteran's claims, in that the claimant's entitlement is based upon the Veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) (holding that "the substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been 'entitled' at his death [and gives the survivor] the right to stand in the shoes of the veteran and pursue his claim after his death.")

Therefore, the Board's primary analysis must be one that considers the underlying claim-in this case, the claim of entitlement to a rating in excess of 50 percent for PTSD. However, the evidence for consideration must have been constructively in the Veteran's file at the time of his death. 38 C.F.R. § 3.1000.

At the outset, it is noted that the Veteran died in October 2001. The appellant's claim of entitlement to accrued benefits was received in January 2002. As such, the timing requirements set forth under 38 U.S.C. § 5121(c) have been satisfied.

The Board will now address the merits of the claim. Again, the claim pending at the time of the Veteran's death was that of entitlement to a rating in excess of 30 percent for PTSD. The PTSD claim pending at the time of the Veteran's death was raised in correspondence received by the RO on September 23, 1999. As such, the rating period on appeal is from September 23, 1998, one year prior to the date of receipt of the reopened increased rating claim.  See 38 C.F.R. § 3.400(o)(2). Again, the only evidence for consideration under the unique circumstances of this accrued benefits claim is evidence constructively in the Veteran's file at the time of the veteran's death.  See 38 C.F.R. § 3.1000.

In October 2006, the Board determined that based on the evidence of record at the time of the veteran's death, a 50 percent rating for PTSD for accrued benefits was warranted. The Board determined that the criteria for a 70 percent rating for PTSD was not warranted based on the evidence on file at the time of the Veteran's death. The CAVC granted a JMR in March 2008 finding fault with this determination, noting that the Board did not adequately discuss the impact of the Veteran's PTSD on his employment or determine whether extraschedular consideration was warranted. More specifically, the JMR found that the Board's assessment that an August 2000 statement by a VA Vocational Consultant that found the Veteran to be unemployable lacked probative value because he had not identified himself as a medical professional was "contrary to this Court's recent holding that it is the rating specialist, and not the medical examiner, who determines whether a claimant is unemployable." See Moore v. Nicholson, 21 Vet. App. 211, 219-220 (2007).

With consideration of the directives of the JMR, the Board again denied the claim in October 2008 finding the evidence of record at the time of the Veteran's death did not meet the schedular criteria for a 70 percent rating or more.  Once again, the Court vacated and remanded the decision finding the Board did not properly consider TDIU in accordance with Rice, 22 Vet. App. 447.

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased rating, such as the disability in this case, the primary concern is the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The Court recently held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, for reasons explained below, the Board finds the Veteran's disability is consistent throughout the relevant appellate time period and, therefore, staged ratings are not warranted here.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . .. . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the majority of the medical evidence from 1998 to 2001 revealed a GAF score of 50.  The only exception is one private psychological assessment dated in November 2000, which assigned the Veteran with a GAF score of 33. 

The DSM-IV provides for a GAF rating of 31 to 40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF rating of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Clearly the difference between a GAF score of 33 and 50 is significant. 

According to all the medical records and the Veteran's statements, the Veteran's PTSD was mainly manifested by an inability to control anger, flashbacks, nightmares, sleep disturbances, and social isolation.

The Veteran was afforded a VA examination in December 1999 where the examiner indicated the Veteran's manifestations included flashbacks, nightmares, sleep difficulties, angry outbursts, irritability, depression and isolation.  The examiner also noted the Veteran complained of hypervigilence, but denied suicidal or homicidal ideation.  The examiner also noted the Veteran had good insight and judgment.  At that time, the Veteran was assigned a GAF score of 50.

For comparison, the Veteran was previously afforded a VA examination in December 1994 where the examiner also assigned a GAF score of 50, but noted less serious symptoms.  At that time, the Veteran indicated he had a Bachelor's Degree from Oklahoma State University in technical education and had hobbies and interests, to include golfing, hunting and fishing.  The examiner noted the Veteran appeared tense, anxious and apprehensive, but was well-groomed and had normal insight, conversation and eye contact.  The Veteran denied delusions, hallucinations or suicidal or homicidal ideation.  The Veteran was depressed with a flattened affect, but the examiner found the Veteran to be well-oriented.  Indeed, the examiner at that time felt the Veteran's primary problem was alcohol abuse.  

As indicated above, despite the varying descriptions of the Veteran's manifestations from 1994 compared to 1999, both examiners assigned the Veteran a GAF score of 50.  Accordingly, the Board does not find the GAF scores assigned particularly compelling in this case and, instead, will assess the current severity of the Veteran's PTSD based on actually described manifestations.

The claims file also contains an August 2000 VA vocational consultation report where the VA consultant opined that the Veteran was unable to secure long-term employment.  The VA consultant indicated that the Veteran has had no job stability since 1995, holding 4 different jobs lasting anywhere from 2 months to 9 months.  For that reason, the VA consultant opined the Veteran was totally unemployable.  The Board notes, however, that the opinion was partially based on the Veteran's alcohol abuse and not solely his PTSD.

The record contains a letter from the Oklahoma Department of Labor and letters from former co-workers all indicating the Veteran is well educated and able to complete work physically, but has been unsuccessful maintaining a job because of "personal problems."  The Veteran himself testified before the Board that he could not handle people telling him what to do.  

The claims file further indicates the Veteran had a B.S. in technical education and electrical engineering, but the Veteran chose to work over the years as an electrician because he could work independently and not have to interact with other people.

The Veteran and appellant, in support of the claim, submitted a November 2000 private psychological assessment where the private psychologist noted the Veteran's manifestations to include intense helplessness and fear, sadness, intrusive thoughts, isolation, panic, feelings of rage and anger, flashbacks, nightmares and hypervigilence.  The report indicated the Veteran does not suffer from hallucinations or delusions, but indicated suicidal ideation, especially around the holidays.  At that time, the private psychologist assigned the Veteran with a GAF score of 33 opining the Veteran was totally unemployable.

The Veteran and the appellant both testified of the Veteran's inability to maintain relationships.  The appellant testified she is the Veteran's fifth wife.  The Veteran, in a December 2000 hearing prior to his death, testified that he spends most of his time alone and has not maintained a relationship with his mom, siblings or even his son.  He does not want to go out in crowds or in restaurants, which he testified has strained his current marriage.  At that time, he further testified the couple was in counseling after only three years of marriage.  He further indicated he did not participate in any hobbies, to include golf, anymore.  He indicated he had difficulties with concentration and has held over 20 jobs since leaving the military.  The Veteran further testified he keeps a dozen loaded guns in his house and has trouble sleeping at night.

The appellant testified before the Board that the Veteran's angry outbursts turned violent, and at one point the Veteran broke her ribs and accused her of being a terrorist.  

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support an increased rating of 100 percent for PTSD.

While the GAF scores range from 33 to 50, the medical records clearly support the finding that the Veteran suffers from severe PTSD symptoms, to include angry outbursts, violence, sleep disturbances, flashbacks, intrusive memories, hypervigilence, depression, mistrust of people, social isolation, occupational impairment, some suicidal ideation and some concentration problems.  

A 70 percent rating is warranted where the Veteran has occupational and social impairment with symptoms such as suicidal ideation, obsessional rituals, illogical or irrelevant speech, near-continuous panic or depression, impaired impulse control, neglect of personal appearance and hygiene and inability to adapt to stressful circumstances or maintain effective relationships.  

A 100 percent rating is awarded under DC 9411 where there is evidence of marked symptomatology such as delusions, hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an inability to take care of minimal personal hygiene and disorientation to time or place.  While the Veteran clearly has periods of violent outbursts of anger, some concentration problems and some suicidal ideation, no medical professional has ever indicated the Veteran suffers from delusions, hallucinations or other grossly inappropriate behavior.  Indeed, even the private psychologist that noted the new symptom of suicidal ideation indicates the Veteran has no plans to carry out the ideation.  

Clearly the Veteran, prior to his death, did not have all of the symptoms contemplated under the 100 percent criteria.  The Veteran, however, had many of these symptoms.  

In light of the conflicting GAF scores and varying symptomatology, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  In that regard, the Board has considered the Veteran's and the appellant's contention that, prior to his death, he was unable to work due to his PTSD.  

The Board finds significant the Veteran was a college graduate with an engineering degree, but he never worked as an engineer and, instead, preferred to work as an electrician away from people.  The Board finds it significant that the Veteran held nearly two dozen jobs for a mere few short months at a time and had absolutely no history of long-term employment.  Also significant was the Veteran's total social isolation.  Although the Veteran was married at that time of his death, the marriage was his fifth and it was strained.  He had no relationship with any other family member, to include his son, and preferred to be alone.

Medical professionals differ as to the Veteran's hygiene at different times, but all examiners noted the Veteran as being tense, agitated and anxious.  The case is complicated a little because many of these symptoms were at least partially associated with alcohol abuse, a non-service-connected problem.  Despite the Veteran's complaints of impaired concentration, moreover, most examiners found the Veteran to be well oriented, logical in speech, with no obvious cognitive or memory impairments.

On the one hand, the Veteran was well educated, could secure work, albeit only for short jobs at a time, was well oriented with no disturbances in thought or memory.  Medical records also indicate many of the Veteran's problems were related to his alcohol abuse.

On the other hand, both the VA vocational consultant and his private psychologist found the Veteran unemployable due to his severe PTSD symptoms.  Throughout the appellate time frame, moreover, the medical records consistently note the Veteran's inappropriate angry outbursts, his inability to maintain employment, his social isolation and his fear of crowds.  The Board also finds significant the appellant's testimony detailing one of the Veteran's angry outbursts, which turned violent.

Although it is not clear whether the Veteran's inability to keep a job and inability to maintain social relationships were strictly due to his service-connected PTSD versus also due to his alcohol abuse, the Board finds the evidence is, at the very least, in relative equipoise.  As such, the appellant is entitled to the benefit of the doubt.  Therefore, the Board concludes prior to his death, the Veteran's PTSD caused him "total" occupational and social impairment.  

Again, the Veteran did not have some of the symptoms ordinarily associated with "total" social and occupational impairment, such as delusions, hallucinations, disorientation to time and place and grossly inappropriate behavior.  

Overall, since the Veteran had some of the criteria for a 100 percent rating, such as "total" social and occupational impairment, along with several psychiatric symptoms not listed in the rating schedule such as mistrust of people and poor concentration, etc., see Mauerhan, supra, the Board concludes his overall level of disability at the time of his death more nearly approximated that consistent with a 100 percent rating.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 100 percent disability rating for PTSD for accrued benefits purposes is granted, subject to the laws and regulations governing monetary awards.


_____________________________                       __________________________
U. R. POWELL		     	F. JUDGE FLOWERS
Veterans Law Judge, 			Veterans Law Judge,
Board of Veterans' Appeals			Board of Veterans' Appeals



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


